DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 5/8/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-3, 7, and 9-11, as cited in the office action of 2/16/2022, are moot. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 4, cited in the office action of 2/16/2022, has been maintained, because the claim still recites the language of “even more preferably.”
Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) indicated through the appropriate underlining and deletion markings.
Applicant’s arguments with respect to claim(s) 1-12 and 14-16 have been considered, but are moot in view of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of” in claim 10 and “means of” in claim 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the fixed latching element" in line 11. There is insufficient antecedent basis for this limitation in the claim. Claim 3 recites “a fixed latching element,” where the indefinite article makes it unclear if the language is intending to refer to the fixed latching element of claim 1. Appropriate correction is required.
Claim 4 uses the language “more preferably.” This language renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes (US Pat. No. 5,549,685).
Hayes discloses the following regarding claim 1: an intermediate segment (10) for arrangement between a concave implantation surface (3, 4) of a joint component (1) and bone tissue, wherein the intermediate segment comprises: an intermediate segment body (body of element 10) with at least one side (lower sides of element 10) facing the joint component, wherein one of the at least one side facing the joint component is convex (Fig. 2), and a locking mechanism (6, 14, 21, 23) for attaching the intermediate segment to the joint component (col. 2, lines 53-67; col. 3, lines 33-43) in which the intermediate segment has at least a first (21) and a second (14) latching element, wherein at least one of the latching elements is movable (21) (col. 2, lines 53-67) and the fixed latching element (14) is formed with the intermediate segment body (Figs. 2, 5; col. 3, lines 33-43), and wherein the two latching elements of the intermediate segment do not contact each other (Fig. 2, shows that elements 14 and 21 do not directly contact each other).  
Hayes discloses the following regarding claim 2: the intermediate segment of claim 1, wherein the at least one movable latching element can be moved between a release position (an unscrewed position) and a locked position (a fully screwed in position) (col. 2, lines 53-67) and wherein the movable latching element protrudes from the intermediate segment body in the locked position (Figs. 2-3).  
Hayes discloses the following regarding claim 3: the intermediate segment of claim 1, wherein one of the latching elements is a fixed latching element (14) (col. 3, lines 33-43, where the claim is being interpreted such that the fixed latching element of claim 3 is the same element as that recited in claim 1), wherein the fixed latching element protrudes from the intermediate segment body (Figs. 2, 5, 6).  
Hayes discloses the following regarding claim 4: the intermediate segment of claim 1, wherein the intermediate segment body comprises at least an anchoring surface (upper surfaces) for attaching to bone tissue, wherein the anchoring surface has a surface structure (Fig. 4) and/or coating (18) that is even more preferably set up for ingrowth of bone tissue (Fig. 4; col. 2, lines 40-52).  
Hayes discloses the following regarding claim 5: the intermediate segment of claim 1, wherein the first latching element has a first engagement axis (vertical, longitudinal axis of element 21) and the second latching element has a second engagement axis (vertical, longitudinal axis of element 14), wherein the angle between the first engagement axis and the second engagement axis is different from zero (Fig. 2, where the angle is approximately 180 degrees).
Hayes discloses the following regarding claim 6: the intermediate segment of claim 1, wherein the latching elements are arranged on the convex side of the intermediate segment in order to interact with the joint component (Figs. 2-3).  
Hayes discloses the following regarding claim 7: the intermediate segment of claim 1, wherein the movable latching element is designed as a pin (Figs. 2-3) that has a locking section (lower threaded section) in its longitudinal direction on one side (interior side) and a tool engagement section (opening on the upper screw head) on the other opposite side (Figs. 2, 3, 6; col. 2, lines 53-67).   
Hayes discloses the following regarding claim 8: the intermediate segment of claim 7, wherein the tool engagement section of the pin is accessible from a free side (upper, outer side) of the intermediate segment body for movement of the pin (Figs. 2, 3).  
Hayes discloses the following regarding claim 9: the intermediate segment of claim 1, wherein the intermediate segment body has a visibility section (12) designed as a recess (Figs. 4-5).  
Hayes discloses the following regarding claim 10: a joint component, comprising a concave implantation surface (3, 4) with an intermediate segment (10) that can be secured to the joint component (1) by means of a locking mechanism (6, 14, 21, 23), in which the joint component comprises at least two engagement elements (6, 23) that each engage with a separate latching element (14, 21) of the intermediate segment (Figs. 2, 3; col. 2, lines 53-67; col. 3, lines 33-43), wherein the two latching elements of the intermediate segment do not contact each other (Figs. 2-3).
Hayes discloses the following regarding claim 11: the joint component of claim 10, wherein the engagement elements are arranged on at-3- 2820827.vlPATENT A572-2least one side facing the intermediate segment (Figs. 2-3).  
Hayes discloses the following regarding claim 12: the joint component of claim 10, wherein the intermediate segment can be secured to the joint component by means of a positive- locking fit (col. 2, lines 53-67).
Hayes discloses the following regarding claim 14: the intermediate segment of claim 7 wherein the movable latching element is designed as a threaded pin (Figs. 2, 3, 6; col. 2, lines 53-67).  
Hayes discloses the following regarding claim 15: the joint component of claim 10, in which the joint component is a femoral component (Fig. 1; col. 2, lines 24-29).  
Hayes discloses the following regarding claim 16: the joint component of claim 11, in which the engagement elements are arranged on the concave implantation surface (Figs. 2-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774